— In an action, inter alia, to recover damages for breach of an employment contract, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Zambelli, J.), entered May 3, 2007, which, after a nonjury trial, and upon a decision of the same court dated June *107212, 2006, is in favor of the defendant and against him dismissing the complaint.
Ordered that on the Court’s own motion, the notice of appeal from the decision is deemed a premature notice of appeal from the judgment 0see CPLR 5520 [c]); and it is further,
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, based on the evidence at the trial, the trial court’s determination that the defendant did not breach the subject contract was “warranted by the facts” (Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; see Astoria Fed. Sav. & Loan Assn. v Thrift Assns. Serv. Corp., 237 AD2d 475 [1997]). Accordingly, the complaint was correctly dismissed. Rivera, J.P., Skelos, Angiolillo and Balkin, JJ., concur.